DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed on May 24th, 2022, have been fully considered.
Applicant’s arguments, see Pg, filed May 24th, 2022, with respect to claims 1 have been fully considered and are found persuasive.  The rejection of April 18th, 2022, has been respectfully withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The teachings in Yin et al. (Qingyu Yin, Yu Zhang, Weinan Zhang, Ting Liu, William Yang Wang, Zero Pronoun Resolution with Attention-based Neural Network, August 2018, Association for Computational Linguistics, Proceedings of the 27th International Conference on Computational Linguistics, p. 13-23; hereinafter “Yin” and already of record), Wang et al. (Longyue Wang, Zhaopeng Tu, Xing Wang, Shuming Shi. “One Model to Learn Both: Zero Pronoun Prediction and Translation”, September 2019; hereinafter “Wang” and already of record) and Hosseinisianaki et al. (U.S. Patent Application Publication 2020/0344194 A1, hereinafter “Hosseinisianaki” and already of record), as specifically presented in the previous final office action mailed April 18th, 2022, have been fully reconsidered.
Independent claims 1, 11, and 20 are earnestly found allowable. Examiner respectfully notes that Yin discloses a method for the resolution of zero pronouns using neural networks, notably including:
A reception, by computer, of data corresponding to one or more input words (Section 4.1.2, line 2: “We run experiments on… the OntoNotes dataset”);
a determination of contextual representations for the received input data (Section 3.2, lines 2-3: real-valued vectors determined from context words are considered to be contextual representations for the received input data); and
a determination, by the computer, of a span associated with one or more of the received input words corresponding to which of the input words the dropped pronoun refers (Section 3.2.3, line 13: The “span” in the instant claim being identification of the input words that the dropped pronoun refers to. This is functionally identical to the “candidate… selected to be the antecedent of the anaphoric zero pronoun (i.e. dropped pronoun)” described by Yin).
	Examiner additionally notes that Wang teaches a method for identifying a dropped pronoun based on a probability value associated with the contextual representations (Section 3, lines 18-20: “The contextual representation is integrated into the reconstructor, based on which [zero pronoun] prediction is conducted.” Here, “zero pronoun prediction” is equivalent to “identification of a dropped pronoun”. Section 3.1, lines 31-33, also note that the pronouns identity is determined by probability).
	Examiner additionally notes that Hosseinisianaki discloses a natural language processing system that determines the intent of communication (Paragraph 63, lines 1-3) by determining the probability value of an intent (Paragraph 78) with a softmax operation on the output of a linear classifier (Paragraphs 77-78: Wp and bp are parameters for a linear classifier). Notably, this linear classifier is based on a contextual representation (Paragraph 76: vs is a “context-aware representation” for the content) of input word data (Paragraphs 3-4: the system is directed to the processing of “communication content”; e-mails, which are generally known to comprise words, phrases, and sentences, are provided as an example of such communication content).
Notwithstanding, said aforementioned teachings are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in reasonable combination the present limitations in independent claims 1, 11, and 20 as specifically amended and recited.
Similarly, dependent claims 2-7, 9-10; and 12-16, 18-19 further limit allowable independent claims 1 and 11 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (Xin Tan, Shaohui Kuang, Deyi Xiong, Detecting and Translating Dropped Pronouns in Neural Machine Translation, September 2019, Springer Nature Switzerland, Natural Language Processing and Chinese Computing 8th CCF International Conference, p. 343-354; already of record) teaches a usage of a neural network for dropped pronoun detection and recovery for the purpose of machine translation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656